Citation Nr: 0433916	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  01-03 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
left eye disorder.

2.  Entitlement to an initial compensable evaluation for 
scars of the left eyebrow and left lower eyelid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to May 
1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The decision relevantly granted service 
connection for a left eye disorder and scars of the left 
eyebrow and lower eyelid, both evaluated as noncompensably 
disabling.  The veteran appealed the initial evaluations.  
Thereafter, the claims files were transferred to the RO in 
San Diego, California.  

In July 2002, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the San Diego 
RO.  In June 2003 the Board undertook further development of 
the claims pursuant to 38 C.F.R. § 19.9(a)(2).  The Board 
remanded the veteran's claims for initial compensable 
evaluations in a December 2003 remand.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  The veteran is not blind in the nonservice-connected 
right eye.

2.  Prior to July 1, 2003, the veteran's left eye disorder 
caused no greater loss of distant visual acuity than 20/40, 
corrected.

3.  Commencing July 1, 2003, the veteran's left eye disorder 
caused no greater loss of distant visual acuity than 20/50, 
corrected.

4.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran initially filed his 
claim seeking service connection for his scars of the left 
eyebrow and left lower eyelid, nor the revised criteria, 
which became effective August 30, 2002, are more favorable to 
the veteran's claim.

5.  The left eyebrow and left lower eyelid scars are barely 
visible; they are asymptomatic and cause no functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 10 percent rating prior 
to July 1, 2003, for a left eye disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.75, 4.84a, Diagnostic Codes 6009-6079 (2004).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for assignment of a 10 percent rating, but no 
higher, commencing July 1, 2003, for the left eye disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.20, 4.75, 4.84a, Diagnostic Codes 6009-6079 
(2004).

3.  The criteria for an initial compensable disability rating 
for scars of the left eyebrow and left lower eyelid have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2001); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the December 2000 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in March 2001 and a supplemental statement of the case 
in March 2004, which notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  Thereafter, in December 
2003, the Board remanded the claims, in part, to comply with 
VCAA notification requirements.  Thus, only after the initial 
rating action was promulgated, did the RO, in February 2004, 
provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.  

While the notice provided to the veteran in February 2004 was 
not given prior to the first RO adjudication of the claims in 
December 2000, the notice was provided by the RO subsequent 
to the Board's remanding the claims and prior to 
recertification of the claims to the Board, and the content 
of the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was 
specifically advised of what information and evidence was 
needed to substantiate his claims.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
service medical records and VA examination and treatment 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show that he had right 
eye distant vision of 20/40, corrected to 20/20 and left eye 
distant vision of 20/20 at the time of his January 1955 
enlistment examination.  In September 1955, he was 
hospitalized after a flare exploded in his face.  He 
sustained first and second degree burns of the face and 
eyelids, as well as a laceration on his forehead and foreign 
bodies in both corneas.  His lacerations were sutured, his 
burns cleansed and the foreign bodies were removed.  He was 
later treated with eye ointments.  Examination revealed 20/40 
vision in both eyes and large areas of corneal ulcerations in 
both eyes.  His recovery was uneventful and he was discharged 
to duty six days after the incident.  The March 1959 
separation examination report shows that general evaluation 
of his eyes was normal, with 20/30 distant vision in both 
eyes and a normal field of vision.  The examination report 
also noted a 1/2 inch by 1/8th inch scar between the eyes.

A June 1977 VA examination report reveals examination of the 
veteran's eyes, head, face and neck was normal.  In 
evaluating his skin, the examiner noted only a tattoo on his 
left forearm.  Likewise, a November 1978 VA examination 
report shows that evaluation of the veteran's head, face and 
neck was normal.  His eyes were assessed as grossly normal, 
with a notation that he used reading glasses.  There was no 
evidence of scars.  Neither examination report noted any 
relevant complaints, findings, treatment or diagnoses.

VA treatment records show the veteran initially complained of 
left eyebrow/frontal area pain in February 2000.  He reported 
surgery in the affected area in 1955 with a history of dull 
eye pain in the surgical area since then.  Examination 
revealed tenderness on palpation of the left frontal area.  
In March 2000, he complained of chronic, cramping left eye 
orbital pain and residual visual disturbance since his 
inservice injury.  An April 2000 treatment record notes that 
the veteran denied any subsequent eye injuries or surgeries.  
His corrected vision was 20/30 in both eyes.  A May 2000 CT 
scan of the eye revealed no evidence of abnormal retro-
orbital soft tissue mass or abscess.  A June 2000 progress 
note shows impressions of bilateral dry eyes, glaucoma in 
both eyes and visual field deficits in the left eye.  VA 
treatment records show no complaints, findings, treatment or 
diagnoses associated with the veteran's left eyebrow and left 
lower eyelid scars.  

An October 2000 VA examination report shows the veteran 
complained of pain over the left eye and eyebrow area that 
could be quite severe at times, and slightly decreased vision 
in the left eye.  The examiner reviewed the veteran's service 
medical and VA treatment records.  Physical examination 
revealed no obvious facial scarring.  Uncorrected visual 
acuity was 20/200 in both eyes with best correctable distance 
vision 20/30-1 in the right eye and 20/40- in the left eye.  
The veteran's eyelids were of normal contour and function 
with normal blinking demonstrated and no obvious scarring.  
There was minimal scarring on close inspection of the left 
eyebrow and minimal scarring by slit lamp examination of the 
left lower eyelid margin.  Slit lamp examination also 
revealed a reduction in the pre-corneal tear film on the left 
eye when compared to the right eye.  The diagnoses include 
bilateral senile cataracts that were nonservice-connected and 
status post contusion and burn of the left eye brow area.  
The examiner noted that the eye examination revealed no eye 
sequelae from the veteran's inservice injury except for 
minimal scarring of the left upper brow and the slight 
scarring of the left lower eyelid margin.  The scars were 
assessed as asymptomatic and not cosmetically disfiguring.  

In a November 2000 addendum, the October 2000 examiner opined 
that the decrease in the precorneal tear film and decrease in 
left eye vision were as likely as not related to the left eye 
injury in service, as well as a result of aging.  AV nicking, 
noted in the examination report was attributed to aging 
and/or chronic hypertension.  The examiner excluded any 
relationship of this finding to the veteran's inservice 
injury.  Likewise, the examiner noted that bilateral slight 
constriction of Goldman perimeter visual field was considered 
physiologic rather than pathologic.  

During his July 2002 Travel Board hearing before the 
undersigned, the veteran testified that his vision, 
particularly his night vision, had decreased considerably.  
VA physicians told him that his eyes had worsened and he used 
eye drops three times a day.  He also testified that his left 
eye frequently got watery and red.  With regard to his left 
eyebrow scar, the veteran testified that he believed the scar 
was moderately disfiguring.  He testified that it 
periodically swelled up and was tender to the touch at those 
times.  He estimated these episodes occurred "every few 
months."  

A July 2003 VA examination of the veteran's eyes, notes a 
review of the veteran's service medical records and the 
previous VA examination report.  The report further notes the 
veteran's history of hypertension, heart disease, high 
cholesterol and borderline diabetes.  He complained of 
decreased left eye vision since the 1955 inservice injury.  
He also complained of radiating pain in his forehead around 
the brow area above the left eye and an oozing discharge at 
the left eyebrow scar.  Uncorrected distance visual acuity 
was 20/70 in the right eye and 20/150 in the left eye, 
corrected to 20/30 in the right eye and 20/50 in the left.  
The gross visual field evaluated by confrontational finger 
counting was full in all four quadrants in both eyes.  The 
veteran denied diplopia and there was normal ocular 
alignment.  There was no apparent scarring of the eyes 
themselves or the eyelids.  There was an 8 mm wide and 2 cm 
long scar on the forehead, above the nose, between the 
eyebrows, that extended towards the left side.  The examiner 
noted that he was uncertain if he would have known it was a 
scar if the veteran had not pointed it out.  The area was 
slightly raised and was similar to furrowing at the brow 
area.  There was no discharge coming out of the scar and 
there was no pain in the area of the scar.  The diagnoses 
included mild nuclear sclerotic cataracts, in both eyes, 
bilateral refractive error, status post bilateral facial 
burns with no ocular residuals and suspected glaucoma.  The 
examiner opined that the cataracts were not the result of 
past trauma and commented that there was no physical evidence 
of trauma to the eyelids themselves.  The facial scar was 
described by the examiner as slight and not involving the 
eyelid.  The examiner opined that there were no ocular 
findings to explain a reason for pain.  The examiner further 
opined that the veteran's decreased best corrected visual 
acuity was most likely due to age-related cataracts and 
glaucoma.  The examiner also opined that there was no 
evidence of any vision loss secondary to trauma, noting that 
the medical records show the veteran's visual acuity one week 
after the trauma was 20/20 in both eyes.  

A July 2003 VA dermatology examination notes the history of 
the veteran's inservice injury.  The veteran currently 
complained of puffiness and oozing of a clear fluid in the 
area of the glabella, occurring approximately once every 
three to four months.  He denied any treatment for this 
condition.  Examination revealed a linear hypopigmented scar 
in the area of the mid eyebrow that measured 12 by 1 mm.  The 
scar was nontender, nonadherent to underlying tissue and the 
texture was unremarkable.  The scar was stable.  It was 
neither elevated nor depressed.  There was no inflammation, 
edema or keloid formation.  There were no discernible scars 
on the left upper or lower eyelid.  There was no discernible 
scar on the areas of the nose bridge or the glabella.  There 
was an ill-defined 3 mm superficial erosion in the area of 
the glabella, which was tender to palpation; however, the 
erosion did not appear to be part of any discernible scar.   
The examiner opined that the service-connected scars were 
slight at best and could only be seen with a bright light and 
magnifier.  There was no indication that the scars were 
poorly nourished or that they broke open or oozed.  There was 
no gross facial distortion secondary to the service-connected 
scars.  The diagnosis was scars secondary to laceration with 
minimal cosmetic deformity.  

The veteran and his wife have submitted statements describing 
his inservice left eye injury and the current symptoms they 
associate with the injury.  Both the veteran and his wife 
describe decreased left eye vision and intermittent puffiness 
and a liquid discharge in the areal of the left eyebrow scar.

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Left Eye Disorder

The Rating Schedule provides that a chronic unhealed eye 
injury is to be rated from 10 percent to 100 percent 
disabling for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during the continuance of 
active pathology, with a minimum rating of 10 percent during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009.

The best distant vision obtainable after best correction by 
glasses will be the basis for the schedular disability rating 
of visual impairment.  38 C.F.R. § 4.75.

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).

With visual acuity of 20/40 or better in both eyes, a 
noncompensable evaluation is in order.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

Prior to July 1, 2003, the service-connected left eye 
disorder resulted in corrected visual acuity in the left eye 
of 20/40.  This level of impairment of central visual acuity 
is considered noncompensably disabling under the schedular 
criteria.  Moreover, the visual field loss is present in both 
eyes.  There is no medical evidence indicating that the 
visual field impairment is due to the service-connected 
disability.  In fact, in the November 2000 VA addendum, the 
examiner opined that the bilateral constricted visual was 
considered physiologic rather than pathologic.  Thus, prior 
to July 1, 2003, a compensable evaluation is not warranted on 
the basis of visual acuity or visual field loss.  There is 
similarly no medical evidence indicating that the service-
connected disability is manifested by incapacitating episodes 
or symptoms necessitating rest.

In sum, the preponderance of the evidence shows that the 
service-connected left eye disorder is productive of no more 
than a noncompensable level of impairment of central visual 
acuity prior to July 1, 2003.

Following a review of the totality of the evidence, to 
include the October 2000 VA examination and November 2000 
addendum and the VA examination dated in July 2003, the Board 
determines that with the resolution of all reasonable doubt 
in the veteran's favor, a 10 percent evaluation is warranted 
for a left eye disorder under the provisions of Diagnostic 
Code 6079 commencing July 1, 2003.  The examination conducted 
on that date is the initial evidence of record that the 
veteran's service-connected left eye disability had worsened 
to corrected distance visual acuity of 20/50, and thereby 
warranting a 10 evaluation under the applicable criteria.  To 
warrant the next higher rating of 20 percent, corrected 
visual acuity would have to be 20/200, which is clearly not 
the case here.

In making this determination, the Board acknowledges the July 
2003 examiner's opinion that the veteran's diminished visual 
acuity was not a result of his inservice injury.  However, 
the October 2000 examiner, after an equally thorough 
examination of the veteran, and after reviewing the same 
evidence of record, reached a contradictory opinion that the 
veteran as likely as not suffered diminished left eye visual 
acuity as a result of the inservice injury.  Thus, based on 
the medical opinions of record, one which attributes his loss 
of left eye visual acuity to an inservice injury and one that 
does not, the record is equivocal as to whether the veteran's 
current impairment of left eye visual acuity is result of 
service.  Under 38 C.F.R. § 3.102, when a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  A reasonable doubt is one which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 U.S.C.A. § 5107.  Moreover, the issue of service 
connection has already been granted for this disability in 
the December 2000 rating decision and the only issue before 
the Board is the current degree of impairment.  Therefore, 
resolving all reasonable doubt in his favor, the Board 
concludes that the veteran's left eye disorder warrants a 10 
percent rating under Diagnostic Code 6079.

Scars of the Left Eyebrow and Left Lower Eyelid

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to the veteran's service-connected left 
neck and index finger surgical scars are essentially 
unchanged.  Moreover, the March 2001 statement of the case 
and the March 2004 supplemental statement of the case 
indicate that the RO has considered both the old and new 
regulations in making its determination.  The Board finds 
that its consideration of both the new and old criteria is 
therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Scars may 
also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  A 10 percent evaluation is, similarly, indicated 
where there exists one characteristic of disfigurement of the 
head, face, or neck, with the eight characteristics of 
disfigurement being: a scar 5 or more inches (13 or more 
centimeters) in length; a scar at least 1/4 inch (0.6 
centimeters) at its widest part; the surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyperpigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (i.e., irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches; underlying soft 
tissue missing in an area exceeding 6 square inches (39 
square centimeters); or skin indurated and inflexible in an 
area exceeding 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).  Scars may 
continue to also be rated based on any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (as revised on August 30, 2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2003).

Although the veteran and his wife report that his left 
eyebrow scar occasionally swells and oozes liquid, there is 
no objective medical evidence of swelling or discharge.  
Moreover, the July 2003 dermatology examiner noted the 
veteran's complaints regarding swelling and discharge and 
upon examination, found that the veteran reported the 
symptoms in an area that was not associated with either 
service-connected scar.  There is no objective medical 
evidence that the scars are poorly nourished, unstable, or 
have repeated ulceration, and no evidence of pain related to 
the scars.  The VA examinations of record show that the scars 
are well-healed, superficial, stable and that there is no 
limitation of function due to either scar.  Moreover, the 
left lower eyelid scar is not visible without slit lamp 
examination and the left eyebrow scar is barely visible.  
Hence, the Board finds that compensable ratings are not 
warranted for either scar under Diagnostic Codes 7800, 7803, 
7804, or 7805, under either the new or old rating criteria.

As the preponderance of the evidence is against the claim for 
an increased rating for scars of the left eyebrow and left 
lower eyelid, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that, although the veteran has appealed an 
initial decision for his rating for the scars, the current 
disability rating is effective to the day he filed his 
initial claim.  The evidence of record does not indicate that 
the current disability level is significantly different from 
any other period during the veteran's appeal.  Therefore 
there is no basis for considering staged ratings in this 
case.  Fenderson v. West, 12 Vet. App 119 (1999).

Finally, in evaluating these claims, the Board notes that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to 
extraschedular evaluations.





	(CONTINUED ON NEXT PAGE)




ORDER

Prior to July 1, 2003, an initial compensable disability 
rating for a left eye disorder is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 rating and no higher for a left eye disorder, 
effective from July 1, 2003, is granted.

An initial compensable disability rating for scars of the 
left eyebrow and left lower eyelid is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



